Citation Nr: 1531384	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple sclerosis, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a mood disorder, to include as secondary to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to December 1992. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).

As reflected on the title page of this decision, the Board recharacterized the PTSD issue on appeal to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

In this decision, the Board reopens the previously denied service connection claim for multiple sclerosis.  The reopened claim and the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In April 2014, VA received the Veteran's VA Form 21-526 EZ forms seeking service connection for residuals of right pectoralis (chest) trauma and irritable bowel syndrome.  It does not appear that the AOJ has addressed these submissions.  Therefore, they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




FINDINGS OF FACT

1.  In an April 2006 unappealed rating decision, the RO denied the Veteran's original service connection claim for multiple sclerosis.

2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for multiple sclerosis.


CONCLUSIONS OF LAW
 
1.  The April 2006 rating decision denying service connection for multiple sclerosis is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014). 

2.  The evidence received subsequent to the last final rating decision is new and material, and the claim of entitlement to service connection for multiple sclerosis is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured. Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an April 2006 rating decision, the RO denied the Veteran's original service connection claim for multiple sclerosis.  Although there was evidence of a history of multiple sclerosis, the RO determined that such disability likely did not have its onset in service or within seven years of service discharge.  The Veteran did not appeal the April 2006 rating decision and it therefore became final.

Thereafter in November 2009, the Veteran sought to reopen the service connection claim for multiple sclerosis.

On review, the Board finds that the new and material evidence has been received since adjudication of the final April 2006 rating decision.  Notably, in support of his claim, the Veteran submitted a November 1999 typewritten treatment note which was apparently authored by a "Dr. Beilak."  This treatment note, which was received by VA in November 2010, reflects the Veteran's complaints of numbness below his ribs on the left side and a corresponding diagnosis of paraesthesia of the T9 dermatome on the left along with mild myofascitis of the thoracolumbar spine.  The treatment note also contains a handwritten notation to call the Veteran to confirm the onset of symptoms; in parentheses, it is noted that he had a history of M.S. 

In addition, the Veteran submitted November 2009 correspondence authored by J. Fellows., D.O., a private physician associated with the Michigan Institute for Neurological Disorders.  Dr. J.F. stated that he reviewed a November 1999 note (presumably the treatment note cited directly above) and stated that given the Veteran's history of relapsing remitting multiple sclerosis, he suspects that the Veteran's 1999 complaints of paresthesias were part of a larger picture including multiple sclerosis dating back to 1999.  

The November 1999 private treatment note and the November 2009 correspondence had not been previously submitted to the RO and accordingly were not considered by the RO when it adjudicated the April 2006 rating decision.  Therefore, this evidence is considered "new."  This evidence is also considered "material" because when read together they suggest the Veteran's multiple sclerosis began within seven years of his service discharge.  Accordingly, this evidence relates to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the claim.  

The criteria to reopen the service connection claim for multiple sclerosis are met and the petition to reopen is therefore granted.  However, as will be discussed below, further development tis necessary prior to analyzing the merits of the claim.


ORDER

New and material evidence having been received, the service connection claim for multiple sclerosis is reopened; to this extent only, the petition is granted.




REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal.  

Records

Initially, the Board finds that any records from the Social Security Administration (SSA) should be obtained and associated with the claims file.  A November 2008 VA psychiatry note reflects that the Veteran is financially supported by Social Security Disability (SSD) benefits.  VA has a duty to attempt to obtain records from the SSA when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, the VA medical records indicate that the Veteran currently has or has had a private primary care physician, private psychiatrist, and a private neurologist during the pendency of this appeal.  See November 2008 VA psychiatry note; August 2011 Pontiac CBOC Progress Note.  Accordingly, the Board finds that it would be helpful to request and obtain any outstanding treatment records from any identified private medical providers.  

Unfortunately, the Veteran's service treatment records (STRs) are largely unavailable, only consisting of an enlistment examination report and some unrelated hospital and treatment notes.  However, as noted in further detail below, the Veteran indicates that he injured his right ankle during a motorcycle accident during service and was hospitalized for such injury.  On remand, an effort should be made to obtain any related in-service hospital records regarding treatment for right ankle injury, as hospital records are housed separately.

Multiple Sclerosis Claim

As decided above, the Board reopened the service connection claim for multiple sclerosis.  In light of the new and material evidence received, the Board finds that an additional VA examination is necessary to determine the likely onset and etiology of the Veteran's multiple sclerosis.  Although he had a VA examination in 2006 and the medical examiner determined that his multiple sclerosis was not likely related to service, the newly received evidence which suggests an onset as early as 1999 had not been reviewed and considered.

Right Ankle Claim

As alluded to above, the Veteran attributes any current right ankle disability to an in-service motorcycle accident.  

Current VA medical records show treatment for arthralgias in the right ankle, as well as notations of decreased strength and chronic right ankle pain.  See June 2008 Pontiac CBOC Progress Notes; May 2014 Pontiac CBOC medical student/training progress note.  

As indicated, the Veteran's STRs are largely unavailable.  However, in a statement received in February 2014, he stated that "[o]n August 13, 1989, while on active duty, I was involved in a motorcycle accident near Andrews AFB in CA."  He further stated that LCPL R. Y. witnessed the accident and drove him to the hospital on Andrews AFB in CA.  

In light of the medical evidence showing current right ankle treatment and the Veteran's competent report of having injured his right ankle during service, a VA examination should be provided to him to determine whether he currently has a right ankle disability, and if so, whether it is related to his period of active service.  He has not yet been afforded an examination in connection with his right ankle claim.

Psychiatric Claim

The Veteran claims that he has an acquired psychiatric disability, to include PTSD, as a result of combat service.  His personnel records confirm his participation in various operations, some of which took place in a combat zone.  However, service in a combat zone does not establish that a veteran engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) (2014).  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).  The service medal and decorations that he did receive are not indicative of combat service.

In addition, a March 2013 VA psychologist determined that the Veteran's reported (and uncorroborated) stressors are not related to fear of hostile miliary or terrorist activity.  After examining the Veteran and reviewing the claims file, to include to include a January 2009 notation referencing PTSD on a prescription provided by Dr. L.C. and VA treatment notes showing a diagnosis of PTSD, the March 2013 VA psychologist ultimately determined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV.  Instead, it was determined that the Veteran currently meets the diagnostic criteria for a mood disorder, NOS, which the psychologist stated was not related to his active duty service, but rather to the onset of his multiple sclerosis diagnosis.  In light of his opinion, the Board finds that the service connection claim for an acquired psychiatric disability is inextricably intertwined with the issue of entitlement to service connection multiple sclerosis because a decision on the latter claim may have an impact on the former claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claim of entitlement to an acquired psychiatric disability, to include PTSD, must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  The Veteran claims an August 1989 right ankle injury and hospitalization at "Andrews AFB in CA." 

Contact the Veteran to clarify the name of the military base where he was hospitalized for such injury.  See Veteran's statement received in February 2014.  

Thereafter, a specific request must be made for all inpatient/hospitalization records, from the identified military base.  

Also ask the Veteran to identify all private medical care providers that have treated him for any right ankle, mental health, and multiple sclerosis problems since his separation from service.  Make arrangements to obtain all records that he adequately identifies AND that not have already been obtained.

3.  Make arrangements to obtain and associate any of the Veteran's outstanding VA medical records.  

4.  After the completion of the above-requested development, provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed right ankle disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate any right ankle disability currently shown.  Please comment on the current medical evidence of chronic pain and arthralgias in the right ankle, as well as decreased strength.  

b).  For each right ankle disability currently shown, determine whether it had its onset during service or is otherwise related to service.  

Please reconcile the opinion with all evidence of record, to include the Veteran's report of having injured his right ankle during an in-service MVA and any lay reports of continuing symptoms since service discharge.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

5.  Also provide the Veteran with a VA medical examination, preferably by a neurologist, to address the nature, onset, and etiology of his multiple sclerosis.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.



After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Please indicate the likely onset of the Veteran's multiple sclerosis.  

b).  Specifically determine whether the Veteran's multiple sclerosis, at least as likely as not, had its onset in service or within seven years of his separation from service.  

***In doing so, please reconcile the opinion with all evidence of record, to include the November 1999 private treatment note and the November 2009 correspondence provided by Dr. Fellows.  

c).  If it is determined that multiple sclerosis did not have its onset in service or within seven years of service separation, provide an opinion as to whether it is otherwise related to his period of service.  

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

6.  Then, readjudicate the Veteran's claims on appeal.  If any claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


